IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

CORY A. TATE,

              Petitioner,

v.                                                     Case No. 5D17-3562

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed March 2, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Cory A. Tate, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the October 16, 2015

judgments and sentences in Case No. 2014-CF-003479-A-O, in the Circuit Court in and

for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


BERGER, WALLIS and LAMBERT, JJ., concur.